Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.  The applicants make a blanket statement that Ji “is silent regarding this feature” regarding the amended claim language and fail to include any actual arguments that compare and contrast the subject matter being claimed from what the prior art.
In regards to the prior art arguments presented for claims 1-10, the applicant argues the language included in the applicants specification, however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As such the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  If the portions of the specification that the applicant is arguing contain factors that would distinguish it from the prior art applied, then those factors/limitations need to be explicitly written into the claims.
In regards to the 112(b) arguments, the amendments overcome the 112(b) rejections, and therefore the rejections are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ji (US 2004/0250030).
In regards to claims 1 and 9 taking claim 1 as exemplary, Ji teaches
a first storage system that provides a primary site; (fig. 2, LU 208 of primary 102)
a second storage system that provides a secondary site, (fig. 2, LU 212 of secondary 104)
wherein a storage controller of the remote copy system executes a plurality of operations for manipulating the data (¶30-32 and fig. 2 teaches redundancy appliances 202 and 204 that configure and control the storage devices.  Where redundancy appliance (a storage controller) writes the data from the write requests (a plurality of operations for manipulating the data) to the LU 208 AND writes a record write record with the data to the log 206. ¶38 teaches a sequence of snapshots can be implemented in the log that may only include the changed data (a plurality of operations for manipulating data)).
performs remote copy which is to remotely copy data and a first operation processed at the primary site while operation the primary site  from a first data volume of the first storage system to a second data volume of the second storage system, (¶28 teaches the data of the primary facility is mirrored (i.e remote copied) to the secondary facility, ¶36-38 further teaches that write transactions (first operation(s)) are sent to the secondary facility from the first facility 
in the secondary site, reflects data which is transmitted at the remote copy in the second data volume, and perform the first operation which is processed at the primary site and transmitted at the remote copy. ¶36-38 further teaches that write transactions (first operation(s)) are sent to the secondary facility from the first facility and/or snapshots/log can be sent from the primary to the secondary facility in order to mirror the data/transactions into the storage of the secondary storage facility)
after a failover is performed from the primary site to the secondary site, accumulates data and a second operation that are processed at the secondary site in a journal volume of the second storage system as a secondary site journal, and (¶78-80 teaches that after the secondary site is transitioned to a stand-alone (now acting primary) state after the failure of the local (previously primary) site it appends new entries (i.e. writes, second operation(s))  to its primary log)
reflects data of the secondary site journal in the first data volume and restores the first data volume by performing the second operation of the secondary site journal when the primary site is recovered.  (¶82-85 teaches that when the local (previous primary site) recovers the log can be sent to local site from the remote (secondary) site to recover/synchronize the local site by replaying the log (i.e. writes, second operation(s))
transmits, from the secondary site to the primary site, difference information as a difference accumulated based on multiple writes excluding the operation in the secondary site after the failover when the primary site is recovered (¶85 teaches a backup for the primary log is forwarded to the local facility (i.e. from the secondary site to the primary site) to bring the local facility (primary site) up to date.  ¶38 teaches that the backup/log can be in the form of snapshots that may only include the changed data from the last snapshot.  Please note, using a snapshot to recover data is a different operation from creating a snapshot or replaying the writes (operations) of a log.)
In regards to claim 2, Ji further teaches
when restoring the first data volume, the storage controller transmits the secondary site journal to the first storage system, and executes processing indicated in the secondary site journal in order so as to match the first data volume with the second data volume.  (¶82-85 teaches that when the local (previous primary site) recovers the log can be sent to local site from the remote (secondary).  the log is then used to commit the changed data to recover/synchronize the local site).
In regards to claim 3, Ji further teaches
the storage controller transmits data and the first operation that are processed at the primary site while operating the primary site to the second storage system as a primary site journal, and executes processing indicated in the primary site journal in order so as to implement the remote copy by matching the second data volume with the first data volume.  (¶28 teaches the data of the primary facility is mirrored (i.e remote copied) to the secondary facility)
In regards to claim 4, Ji further teaches
wherein the storage controller performs a third operation, when data synchronization processing requiring data synchronization is included in the primary site journal, the data synchronization processing by the second storage system in the remote copy, and is configured to restore the second data volume based on the data synchronization processing at a time of the failover.  (¶79 teaches that upon failover, the any data in secondary log is committed to the redundant data (i.e. synchronizing the second data volume at the time of the failover. ¶97 describes the use of a change bitmap or other change record (i.e. difference record), ¶38 describes creating snapshots that only include changed (difference) data (i.e. difference operation), both of which can be used to synchronize data system.  please note creating a snapshot and using a snapshot to recover/restore data are different operations)
In regards to claim 5, Ji further teaches
wherein the data synchronization processing includes generation of at least of one of VOL expansion, a clone, VOL reduction, and Tier migration, and determines if a failure of the primary site is recovered and performs a failback to recover the primary site and complete a journal operation. (¶82-85 teaches fallback and recovery of the primary site, where the logs are transferred back to the primary site and processed to return the primary into a consistent and fully operational state.  Note that the logs at the very least store write records (i.e. VOL expansions) (see at least ¶33-34).
In regards to claim 6, Ji further teaches
wherein the storage controller generates difference information for processing of data performed after the failover, in a case of generating a snapshot after the failover, generates the snapshot reflecting difference information up to that point, and newly generates difference information for subsequent data processing.  (¶38 teaches that snapshots can contain changed (difference) data, and ¶86-87 teaches snapshots can be used for the recovery of the local site)
In regards to claim 7, Ji further teaches
wherein if the secondary site journal includes generation of a plurality of snapshots in restoration of the first data volume, the storage controller sequentially performs generation of the plurality of snapshots, uses corresponding difference information for processing data between snapshots, and handles the difference information   after use as unnecessary information.  (¶38 teaches that snapshots can contain changed (difference) data, and ¶86-87 teaches snapshots can be used for the recovery of the local site)
In regards to claim 8, Ji further teaches
further comprising: a monitoring device configured to monitor operating states of the first storage system and the second storage system, wherein the storage controller refers to a Quorum based on a result of the monitoring and automatically executes the failover based on a result of the monitoring
In regards to claim 10, Ji further teaches
wherein the plurality of operations are snapshot creations (¶38 teaches a sequence of snapshot can be implemented in the log that may only include the changed data).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137